DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “a compensating circuit configured to, during the second scan time, measure a first time for a one-side voltage of the second LED to reach the voltage held regarding the first LED and to control a supply time of the driving current to the second LED according to the first time” recites in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, lines 6-7, it is suggested that the limitation recites “a sample and hold circuit configured to sense a one-side voltage of an LED and to hold a voltage corresponding to a forward voltage” should be changed to --a sample and hold circuit configured to sense a one-side voltage of an LED and to hold a voltage corresponding to a forward voltage; wherein a one-side of the LED is connected to the driving line, and the sample and hold circuit sense the one-side voltage of the LED through the driving line-- to make it clearer.
In claim 1, lines 9-10, it is suggested that the limitation recites “measure a first time for a one-side voltage of the one LED to reach a voltage held regarding another LED” should be changed to -- measure a first time for the one-side voltage of the one LED to reach a voltage held regarding another LED-- to avoid antecedence basis.
In claim 5, it is suggested that the limitation recites “The LED driving device of claim 4, wherein, at a time point when a supply of the driving current to the one LED is ended, a voltage to be held is updated from a voltage for another LED to a voltage for the one LED.” should be changed to --The LED driving device of claim 3, wherein at a time point, when the supply time of the driving current to the one LED is ended, the voltage being held is updated from the voltage of another LED to the voltage of the one LED-- to make it clearer and to avoid antecedence basis.
In claim 6, lines 1-2, it is suggested that the limitation recites “wherein the one-side voltage is an anode voltage of the LED and a cathode of the LED is connected to a ground voltage” should be changed to -- wherein the one-side voltage is connected to an anode voltage of the LED and a cathode of the LED is connected to a ground voltage-- to make it clearer.
In claim 7, lines 2-3, it is suggested the limitation recites “by sensing a voltage formed on the driving line in every scan time” should be changed to --by sensing the voltage formed on the driving line in every scan time-- to avoid antecedence basis.
In claim 8, lines 4-5, it is suggested that the limitation recites “a sample and hold circuit configured to, during the first scan time, sense a one-side voltage of the first LED and to hold a voltage corresponding to a forward voltage” should be changed to --a sample and hold circuit configured to, during the first scan time, sense a one-side voltage of the first LED and to hold a voltage corresponding to a forward voltage; wherein a one-side of the LED is connected to the driving line, and the sample and hold circuit sense the one-side voltage of the LED through the driving line—to make it clearer and to avoid antecedence basis.
In claim 8, lines 6-7, it is suggested that the limitation recites “a compensating circuit configured to, during the second scan time, measure a first time for a one-side voltage of the second LED to reach the voltage held regarding the first LED” should be changed to --a pulse width modulation (PWM) compensating circuit configured to, during the second scan time, measure a first time for the one-side voltage of the second LED to reach the voltage held regarding the first LED-- to avoid antecedence basis.
In claim 9, line 3, it is suggested that the limitation recites “according to a PWM (pulse width modulation) signal” should be changed to -- according to a PWM signal--.
In claim 10, it is suggested that the limitation recites “wherein the compensating circuit” should be changed to --wherein the PWM compensating circuit--.
In claim 11, it is suggested that the limitation recites “The LED driving device of claim 10, wherein the sample and hold circuit holds a voltage corresponding to the forward voltage of the first LED in a hold element during the first scan time and updates the hold element with a voltage corresponding to a forward voltage of the second LED during the second scan time” should be changed to --The LED driving device of claim 8, wherein the sample and hold circuit holds the voltage corresponding to the forward voltage of the first LED in a hold element during the first scan time and updates the hold element with the voltage corresponding to the forward voltage of the second LED during the second scan time-- to make it clearer and to avoid antecedence basis.
In claim 14, lines 4-5, it is suggested that the limitation recites “supplying a driving current to the first LED through the one driving line and sensing and holding a forward voltage of the first LED” should be changed to -- supplying a driving current, by a driving current source, to the first LED through the one driving line, and sensing and holding a forward voltage of the first LED, by a sample and hold circuit-- to make it clearer.
In claim 14, lines 7-9, it is suggested that the limitation recites “supplying the driving current to the second LED through the one driving line and measuring a first time for a one-side voltage of the second LED to reach the forward voltage of the first LED” should be changed to --supplying the driving current, by the driving current source, to the second LED through the one driving line, and measuring a first time for a one-side voltage of the second LED, by a pulse width modulation (PWM) compensating circuit, to reach the forward voltage of the first LED-- to make it clearer.
In claim 14, lines 10-11, it is suggested that the limitation recites “controlling a supply time of the driving current to the second LED according to the first time” should be changed to --controlling a supply time of the driving current, by a driving control circuit, to the second LED according to the first time-- to make it clearer.
In claim 15, lines 2-3, it is suggested that the limitation recites “sensing and holding a forward voltage of the second LED when the driving current is supplied to the second LED through the one driving line” should be changed to --sensing and holding a forward voltage of the second LED, by the sample and hold circuit, when the driving current is supplied to the second LED through the one driving line-- to make it clearer.
In claim 15, lines 5-7, it is suggested that the limitation recites “supplying the driving current to the third LED through the one driving line and measuring a second time for a one-side voltage of the third LED to reach the forward voltage of the second LED” should be changed to --supplying the driving current, by the driving current source, to the third LED through the one driving line, and measuring a second time for the one-side voltage of the third LED, by the PWM compensating circuit, to reach the forward voltage of the second LED—to make it clearer and to avoid antecedence basis.
Claims 2-7, 9-13 and 15 are depending on claims 1, 8 and 14, and are objected as the same reasons as stated above.
Please review the claims carefully for antecedence basis.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-15 are allowable if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        05/07/2022